Exhibit 10.11

THIRD AMENDMENT

TO LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of June 15, 2009, by and between COMERICA BANK (“Bank”) and
NANOMETRICS INCORPORATED (“Borrower”), successor by merger to ACCENT OPTICAL
TECHNOLOGIES NANOMETRICS, INC., successor by merger to NANOMETRICS IVS DIVISION,
INC.

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of February 14, 2007, as amended from time to time, including, without
limitation by that certain First Amendment to Loan and Security Agreement dated
September 14, 2007 and that certain Second Amendment to Loan and Security
Agreement dated as of April 29, 2009 (collectively, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1. The definition of “Base Amount” set forth in Exhibit A to the Agreement is
hereby amended and restated to read in its entirety as follows:

“Base Amount” shall mean, as of the last date of any fiscal quarter, the amount
set forth in the table below for such fiscal quarter:

 

Fiscal Quarter Ending

   Base Amount

March 28, 2009

   $ 75,000,000.00

June 27, 2009, and at all times thereafter

   $ 65,000,000.00

2. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

3. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

4. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and



--------------------------------------------------------------------------------

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

NANOMETRICS, INC. By:   /s/ James Moniz

Name:

Title:

 

James Moniz

CFO

 

COMERICA BANK By:   /s/ Stephanie R. Karic

Name:

Title:

 

Stephanie R. Karic

Vice President

 

-3-